 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DALILA BARAJAS,                                   Case No. 1:17-cv-01551-BAM
12                      Plaintiff,                     ORDER GRANTING UNOPPOSED
                                                       MOTION FOR EXTENSION OF TIME TO
13          v.                                         RESPOND TO PLAINTIFF’S OPENING
                                                       BRIEF
14   NANCY A. BERRYHILL,
     Acting Commissioner of Social Security,           (Doc. 24)
15
                        Defendant.
16

17

18          Currently before the Court is Defendant’s motion for a second extension of time to

19   respond to Plaintiff’s Opening Brief. (Doc. 24.) Defense counsel requests a two-week extension

20   of time to January 11, 2019, in which to file a response to Plaintiff’s Opening Brief. Defense

21   counsel explains that the extension of time is supported by good cause because (1) on Christmas

22   Day, two elderly family members in defense counsel’s family were in a severe hit-and-run car

23   accident that resulted in hospitalization, requiring counsel to be out of the office and on leave, and

24   (2) defense counsel has over 90 pending active matters that require briefing and dispositive

25   motions. (Id. at 1-2.) Defense counsel represents that Plaintiff’s counsel does not oppose the

26   request for an extension of time. (Id. at 2.) No opposition has been filed.

27          Having considered the moving papers and supporting declaration of counsel, the Court

28   finds good cause to support the requested. Accordingly, Defendant’s motion for an extension of
                                                       1
 1   time to respond to Plaintiff’s Opening Brief is GRANTED. Defendant shall file a response to

 2   Plaintiff’s Opening Brief on or before January 11, 2019. Plaintiff’s reply, if any, shall be filed no

 3   later than January 31, 2019. The parties again are cautioned that further extensions of time will

 4   not be granted in this action absent a demonstrated showing of good cause.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     January 8, 2019                             /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
